Citation Nr: 0122646	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  96-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1997, the veteran appeared before the undersigned 
Member of the Board in Detroit, Michigan, and gave testimony 
in support of his claim.  In November 1997, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The evidence does not reflect that the veteran sustained 
a qualifying, verifiable stressor during the course of his 
military service which supports a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A 7104, (West Supp. 2001); 38 C.F.R. 
§ 3.304(f), (2000), and as in effect prior to and on March 7, 
1997.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

By virtue of the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The appellant was afforded an additional period 
of 30-days to submit evidence, following a hearing before the 
undersigned Board Member in June 1997.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
available evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were obtained and associated 
with the claims folder, and the National Personnel Records 
Center has indicated that all available records have been 
forwarded.  Social Security Administration records were 
obtained.  Multiple VA examinations were conducted, and 
copies of the reports associated with the file.  As noted, a 
hearing was conducted before the undersigned, and a 
transcript has been associated with the claims folder.  

Laws and Regulations

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999. See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (2000). That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b). 
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor. 38 C.F.R. § 3.304(f) 
(2000). Under the new regulations, service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current symptoms 
and an inservice stressor, and (3) credible supporting 
evidence that the claimed inservice stressor occurred. See 64 
Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996). The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria. The major effect is this: the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard. The criteria now 
require exposure to a traumatic event and response involving 
intense fear, helplessness, or horror. A more susceptible 
individual may have PTSD based on exposure to a stressor that 
would not necessarily have the same effect on "almost 
everyone." The sufficiency of a stressor is accordingly, now 
a clinical determination for the examining mental health 
professional. Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, 
Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto. See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board finds that, in this 
case, the new regulation effective in June 1999 is more 
favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD.

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD. 6 
Vet. App. 91 (1993). In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted. See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994). If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor. See Dizoglio, 9 Vet. App. at 166. 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).


Analysis

In response to a request for stressor information, the 
veteran noted that once while on a night ambush, another 
ambush party was returning, and that a Private McGowan 
mistakenly killed seven Marines.  In an August 1995 
statement, the veteran reported that he was not involved in 
the recovery of the bodies, and that he could not remember 
the names.  He also reported that in July 1970, he saw four 
Viet Cong steal an ammunition box.  He stated that he was 
denied permission to fire, but that he did anyway.  He wrote 
that there was no indication that he had hit any of the 
enemy.  He reported that thereafter he was harassed because 
he had let the enemy get away with the box.  He stated that 
he was threatened and that he feared for his life.  He has 
also reported that he attempted to kill his a sergeant by 
setting off a Claymore mine.  He reported that he was brought 
up on court-martial charges for murder, was diagnosed with a 
personality disorder, and was discharged from the service.  
He has stated that he has nightmares about these incidents.  

The veteran's DD Form 214MC shows that his military 
occupational specialty was Machine Gunner (0331); that he had 
three months, six days foreign service; that he received no 
awards or decorations for valor; and that he did not receive 
the Combat Action Ribbon or the Purple Heart medal.  His 
service administrative records show that he arrived in 
Vietnam on May 20, 1970; that his primary duty was changed to 
Rifleman and he was assigned to Company C, 1st Battalion, 7th 
Marines, 1st Marine Division, on May 26, 1970; that on July 
19, 1970, he was notified of a recommendation for discharge 
by reason of unsuitability; that his status was "awaiting 
transfer" on July 31, 1970; and that he was transferred from 
Vietnam on August 7, 1970.

The veteran's service medical records show that on June 25, 
1970, the veteran was referred for psychiatric evaluation, 
complaining that his top sergeant had twice written him up 
for sleepwalking.  The veteran had detonated a Claymore mine 
in close proximity to his section NCO when he awoke from 
dozing on watch and saw him coming.  He allegedly believed 
the NCO to be the man who burned his uncle's house five years 
previously, with the deaths of three cousins, causing the 
veteran to sleepwalk and have nightmares ever since.  A 
report of mental status examination on June 30, 1970, 
disclosed that the veteran was a "very manipulative, evasive, 
glib, rather surly.. [individual] who was (?) lying." There 
was no evidence of psychosis. The examiner noted that the 
veteran knew right from wrong and could adhere to the right; 
that he was fit for duty; that no psychiatric intervention 
was indicated; and that the situation should be handled 
exclusively by disciplinary methods.  The psychiatric 
diagnosis was, sociopathic personality disorder.  On July 5, 
1970, he was again referred to the base medical officer.  His 
service separation examination, conducted on August 6, 1970, 
disclosed no psychiatric abnormality.

Although the service medical records are negative for any 
reference to PTSD, the Board's longitudinal review of the 
case discloses that subsequent to service, the veteran has 
been assessed as having service related PTSD on a number of 
occasions, both by VA and under non-VA auspices.  The Board 
notes that the veteran was admitted voluntarily to a VA 
medical facility in August 1994 because of problems with 
alcohol and drugs.  He was placed on a PTSD ward because he 
presented with complaints of severe stress associated with 
his abuse of crack cocaine and marijuana and intrusive 
thoughts and depression resulting from the murder of his 
daughter in June 1991.  There was no reference to combat 
stressors. It was determined that his primary problem was 
with crack cocaine, and he was transferred to the Substance 
Abuse Treatment Unit (SATU) after 19 days.  The diagnoses at 
hospital discharge included chemical dependency, polydrug, 
and PTSD.  Treatment for psychiatric complaints continued 
with several hospitalizations at a VA facility and treatment 
at the Vet Center.  During a March 1995 VA psychological 
assessment, the veteran reported that he was involved in 
combat and did fire a weapon in combat, but was never 
directly under fire.  It was noted that the veteran's 
presenting problems, his history and the psychological test 
data suggested the presence of PTSD.  Records from the Social 
Security Administration (SSA) also reflect a diagnosis of 
PTSD.  The medical evidence reflects that PTSD has been 
repeatedly listed among the diagnoses, and has been related 
to the veteran's service.  

The veteran testified before the undersigned Member of the 
Board in June 1997, and gave testimony in support of his 
claim.  He reported that he saw 4 Viet Cong stealing an ammo 
box and was denied permission to fire.  He said that 
thereafter he was harassed by other Marines.  He testified 
that he attempted to kill a sergeant with a Claymore mine, 
and was subsequently diagnosed with a personality disorder 
and discharged from the military.  He stated that while on a 
night ambush in July 1970, a Private accidentally killed 
seven Marines.  The veteran reported that he went to help 
bring the bodies in.  He stated that he never witnesses 
rocket attacks but received sniper fire.  He stated that 
there was never any contact against the enemy but that he did 
patrol checks.  A complete transcript is of record.  

The Department of the Navy forwarded records to the RO which 
consisted of the command chronologies of the veteran's 
Battalion (1st Battalion, 1st Marines) during the months of 
June and July 1990.  

The Board notes that the veteran was most recently examined 
by VA in February 2001.  It was noted that the veteran's 
medical records were thoroughly reviewed.  He reported that 
he was first hospitalized at the Hackley Hospital in Muskegon 
in 1993 after he attempted to commit suicide by taking an 
overdose of pills.  At the time he mentioned that the 
stressors were his divorce from his 18 year old marriage, the 
death by murder of his daughter, and having been fired from 
his job of six years.  He stated that at that time he was 
given a diagnosis of depression and PTSD.  He stated that he 
did not know anything about, PTSD, and only learned about it 
during that admission when he was given the diagnosis.  He 
stated that he was then referred to the VA Outpatient Clinic 
in Grand Rapids for treatment and follow-up.  The veteran 
reported that since then he has had several admissions to the 
inpatient specialized program for PTSD at a VA hospital.  It 
was noted that his first VA hospitalization occurred in 1995, 
when he was enrolled in the S-track, and the second 
hospitalization was from 7-24-95 to 8-11-95 in the E-track, 
and then the next hospitalization was from 12-11-95 to 1-10-
96 in the R-track.  This was followed by 12-20-96 to 1-6-97 
in the E-track, and, from 3-26-99 to 4-12-99 to the C-track.  
It was noted that he was out of the hospital for about a year 
until presently, and was again an inpatient in the C-track.  
The patient stated that he was in Vietnam for about three 
months, from 5-20-70 to 8-18-70.  He said he was assigned as 
a rifleman, but trained as machine gunner, and stationed in 
Da Nang.  He reported a traumatic experience while he was on 
his watch in the broad daylight when he stated that four 
Vietnamese took an ammunition box containing hand grenades 
and Claymore mines.  He reported that at that time he asked 
for permission to fire, but he was denied; so he said the 
Vietnamese walked away with the box. When asked if he fired, 
he said he did not fire because he was not ordered to fire.  
After this incident he said that he was being harassed, 
called a coward, and this has been a traumatic experience for 
him.  He reported that he tried to kill his sergeant, who he 
believed was part of those who harassed him by trying to 
detonate Claymore mines to kill him.  He said there was an 
investigation and he was charged for attempted murder.  He 
reported that his weapon was taken away from him; that he was 
seen by a psychiatrist; and that he was then discharged.  He 
reported that he was presently an inpatient in the PTSD 
specialized program at the Battle Creek Hospital.  He stated 
that the reason for his recent hospitalization was that an 
incident happened during Christmas Eve, while he was sleeping 
his girlfriend came to the room, and touched him, so he hit 
her.  After examining the veteran, the examiner diagnosed: 

Axis I: Dysthymic disorder, as evidenced by his 
chronic depression with no vegetative symptoms, 
history of suicidal attempt, PTSD by history, as 
evidenced by his reported Vietnam experiences, 
nightmares, hypervigilence, and a tendency to 
isolate himself.  The diagnosis of PTSD is based on 
the information given by the patient, the fact that 
he has several admissions to the specialized 
program of PTSD in the hospital, and is presently 
an inpatient.  If there are no inservice stressors 
I cannot negate the information given to me by the 
patient hence the diagnosis of PTSD by history. 


	The veteran was examined by another VA examiner in February 
2001.  It was noted that the claims file was reviewed, and 
the veteran's service medical records and post service 
medical records were discussed.  The examiner noted that he 
had seen the veteran in October 1995, and that at that time, 
based on the stressors that the veteran had reported to him, 
and the subjective complaints he offered, he concluded that 
the veteran suffered from PTSD and passive aggressive 
personality.  After examining the veteran, the examiner found 
substance abuse, continuous as the Axis I diagnosis.  The 
Axis II diagnosis was, sociopathic personality.  The examiner 
noted that the October 1995 PTSD diagnosis was based on the 
stressors that the veteran provided as well as the subjective 
complaints of the veteran.  It was noted that currently the 
examiner had the claims file and that as a result of 
reviewing it, it was his opinion that the stressors that the 
veteran reported to him were not verifiable and that 
therefore the veteran did not meet the criteria for a PTSD 
diagnosis.   It was noted that he concurred with the previous 
diagnosis of substance abuse, alcohol and in the past cocaine 
as well as the personality disorder of sociopathic.   

As noted above, service connection for PTSD requires a 
diagnosis of the disorder, a verified in service stressor, 
and medical evidence relating the diagnosis to the verified 
stressor.  There is no showing of PTSD during service.  While 
the veteran was diagnosed with a personality disorder, the 
Board notes that service connection for that disability was 
denied in January 1972 and was not appealed by the veteran.  
That decision is therefore final and cannot be reopened 
absent submission of new and material evidence.  

In this case, diagnoses of PTSD have been rendered subsequent 
to service.  However, it is noted that the diagnoses of this 
disorder, and relating it to service were based on a history 
provided by the veteran.  When the veteran was examined by 
two VA examiners recently, after reviewing the claims file, 
PTSD was not the primary diagnosis.  In addition, despite two 
searches for records from the Department of the Navy, and 
receipt of command chronologies for the veteran's battalion, 
VA has been unable to verify the veteran's claimed stressors, 
i.e., that seven Marines were killed accidentally by an 
American Marine or that the veteran was harassed by his 
fellow soldiers while he was in Vietnam because an ammunition 
box was stolen.  

The Board further notes that the veteran testified at his 
personal hearing that on or about July 7, 1970, while 
standing perimeter watch at LZ Baldy, he witnessed four Viet 
Cong stealing an ammunition box, but was denied permission to 
fire. He stated that he was teased, harassed and called a 
coward after that event because he did not fire (Transcript, 
pages 3-4). He testified that after setting off the Claymore 
mine in close proximity to his NCO, he was brought up on 
charges of murder, his weapon was taken away from him, and he 
was confined to a work detail on base until he saw a 
psychiatrist (Transcript, page 5-6). He stated that he was 
discharged 20 days later. The veteran further testified that 
while serving in Vietnam, he was never in contact with the 
enemy (Transcript, page 8); that on July 7, 1997, a 
replacement killed seven Marines by accident in an ambush, 
and that he was sent to load the bodies in body bags 
(Transcript, pages 10-11); that he never came under rocket 
attack or witnessed rocket attacks (Transcript, page 12); and 
that on his last day in Vietnam he was made to walk point 
with an M- 16, although he was a machine gunner (Transcript, 
page 16).  However, the Board notes that in the veteran's 
stressor statement of September 1995, he asserted that he did 
fire at the individuals stealing the ammunition box and that 
he was not involved in the recovery of the bodies of the 
seven Marines.  Further, the record does not show that the 
veteran was brought up on charges after the incident with the 
Claymore mine, and MMSB reported that there was no evidence 
that charges were preferred against him.  

The evidence does not establish that the veteran engaged in 
combat with the enemy during his period of active duty 
service.  The veteran's DD 214 revealed no certificates or 
awards denoting participation in combat.  However, the 
stressors that the veteran has noted are not related to 
combat.  Specifically, the veteran, through his statements 
and testimony herein, alleged that he witnessed the 
accidental death of seven Marines, that he was harassed by 
his comrades, and that he tried to murder a sergeant.  While 
the alleged incidents are significant, they do not indicate 
that the veteran engaged in combat with the enemy, i.e. "that 
the veteran personally participated in an event constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality." VAOPGCPREC 12-99 (October 18, 
1999).

The veteran has been given an opportunity to identify his 
service-related stressors and the RO has taken steps to 
verify the veteran's accounts.  However, he has provided 
contradictory and inconsistent details of his claimed 
stressors. This is true of his account of the death of seven 
Marines where he indicated on one occasion that he was not 
involved with moving the bodies and on another reported that 
he was involved in moving the bodies.  Also on one occasion 
he reported that he did not fire at the enemy when the 
ammunition box was stolen and on another he reported that he 
did fire at the enemy.  He has also indicated on one occasion 
that he was involved in combat and on others that he was not 
involved in combat.  These are significant discrepancies 
regarding the circumstances surrounding these claimed 
stressors.  

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character. For 
documentary evidence, a "VA adjudicator may properly consider 
internal consistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran." 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Given the noted 
discrepancies, the Board finds that the credibility of the 
veteran is in question.  

In the absence of a verified stressor, the diagnoses of PTSD 
which are in the record are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994). Since, despite efforts by the RO to 
verify the veteran's stressors, the claimed stressors have 
not been verified, the diagnoses of PTSD in the record were 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced. See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that PTSD was not incurred in or aggravated 
by service.

As to the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992). The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, and that history has been found to 
be unreliable.  When a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements which accept a 
veteran's reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

Earlier VA and private psychiatric examinations and treatment 
of the veteran finding PTSD were inadequate and not fully 
credible in that they relied exclusively upon a purported 
history provided by the veteran, and the examiners clearly 
did not review the medical history and clinical evidence 
contained in the claims folder.  However, the most recent VA 
psychiatric examinations noted above were conducted in 
conjunction with a review of the claims file.   One examiner 
diagnosed dysthymic disorder, and the other diagnosed 
substance abuse.  It was specifically pointed out by one 
examiner that the diagnosis of PTSD by history was based on 
information given by the veteran and by the other that the 
stressors were not verified and therefore the veteran did not 
meet the criteria for a PTSD diagnosis.  The Board must give 
heightened weight to these examinations since the veteran's 
records were before the examiners, and were thoroughly 
reviewed in conjunction with the examinations.  

Thus the Board finds that since there is no verified stressor 
and no diagnosis of PTSD based on a verified stressor, 
service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

